           IN THE UNIT ED STATES DIST RICT COU RT
          FOR THE EASTERN DIST RICT OF ARK ANS AS
                    NOR THE RN DIVI SION

BRENT DAV IS
ADC #149851                                                 PLAINTIFF

v.                        No. 1:19-cv-26-DPM

DOU G DIXO N, Alcoh ol and Drug
Program Supe rviso r, Grim es Unit,
ADC; ERIN ZUBER, Alcoh ol and
Drug Program Coun selor , Grim es Unit,
ADC; MAR K STRINGFELLOW, Reha b
and Facility Supe rviso r, ADC; and
WEN DY KELLEY, Director, Arka nsas
Depa rtme nt of Correction                              DEFE NDA NTS

                                 ORD ER

      1. The Cour t withd raws the reference.
     2. Davis hasn 't filed an amen ded comp laint; and the time to do
so has passe d. NQ 5. His comp laint will there fore be dism issed
witho ut preju dice. LOCA L RULE 5.5(c)(2). An in forma pauperis appe al
from this Orde r and accom pany ing Judg ment woul d not be taken in
 good faith. 28 U.S.C. § 1915(a)(3).
      So Orde red.



                                       D.P. Mars hall (r.
                                       Unite d State s Distr ict Judge
